DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-20 are pending before the Office for review.
(2)
Claim Objections
Claim 4 is objected to because of the following informalities:  “poly(methyl methacrylate” should be “poly(methyl methacrylate)” and “polymides” appears to be a typographical error.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “even spaced apart” should be “evenly spaced apart”.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278).
	With respect to claims 1 and 5, Lunt teaches a transparent luminescent solar concentrator (LSC) comprising a waveguide layer (310) configured to couple incident light, a plurality of luminophores (320), and a plurality of photovoltaic cells (305) configured to convert incident light traveling within the waveguide into a voltage signal, wherein the photovoltaic cells are interconnected in a grid pattern.  Abstract, Figures 3A and 3B and Paragraphs 34, 36 and 37.  Specifically, given that Lunt refers to the PV material both as a photovoltaic array, and a solar cell (Paragraph 36), it is Examiner’s position that Lunt teaches a plurality of photovoltaic cells arranged in a grid pattern.  Specifically, each rectangular figure (305) is either a solar cell arranged in a grid array or the inclusion of more than one photovoltaic array (34), each represented by a rectangular figure (305) is a photovoltaic array interconnected in a grid pattern within the scope of the claimed invention.
	Lunt is silent as to whether the luminophores absorb incident light and emit infrared light within the waveguide layer.
	However, Winston, which deals with luminescent solar concentrators, teaches the concentrators comprise luminophores that emit frequency-shifted light.  Abstract.  Winston 
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Lunt with Winston is the simple substitution of one known element for another to obtain predictable results.  Both Lunt and Winston are directed toward luminescent solar concentrators comprise light-shifting luminophores. Winston teaches quantum dots that shift incident light into the infrared light range.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Lunt in view of Winston to obtain a LSC with infrared light-emitting luminophores with a reasonable expectation of success because Winston teaches this to be an effective LSC configuration.
With respect to claim 2, modified Lunt is silent as to the dimensions of each of the plurality of photovoltaic cells.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the solar cells perform a light to electricity conversion function independent of their specific dimensions.
With respect to claim 4, modified Lunt teaches waveguide layer comprises poly(methyl methacrylate).  Lunt, Paragraph 35.
claim 10, modified Lunt teaches first and second filter components are disposed on first and second sides of the waveguide layer.  Figure 5 and Paragraphs 39 and 40.  Modified Lunt specifically teaches first and second sides of the waveguide layer comprise wavelength-dependent mirrors (505, 530) having a reflectivity corresponding to an emission spectrum of the luminophore and being transparent to visible light, meaning the wavelength-dependent mirrors are first and second filter components within the scope of the claimed invention.  Paragraphs 39 and 40.
With respect to claims 12 and 14, modified Lunt teaches the filter component comprises a stack of layers having alternating high/low refractive indices, such as titania and silica.  Paragraph 41.  Although Lunt fails to explicitly refer to the refractive indices of titania and silica, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges the two materials meet the high/low refractive indices requirements of the claimed invention.  Paragraph [0048].
With respect to claim 15, modified Lunt teaches the grid pattern comprises a square pattern.  Figure 3A.
With respect to claim 16, although Lunt is explicitly silent as to whether the cells are evenly spaced apart in the grid pattern, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device 
With respect to claim 19, modified Lunt teaches the LSC has AM1.5G solar power conversion efficiencies of greater than 8%.  Paragraph 75.
With respect to claim 20, modified Lunt teaches the LSC has a transparency value of greater than 50%.  Paragraph 53.
(5)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), as applied to claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20, above, and further in view of Reda, Acta Materialia, 56, (2008), 259-264.
	With respect to claim 3, modified Lunt teaches the luminophores absorbing visible light, which is within the claimed wavelength range, but is explicitly silent as to whether the amount of absorbed light is greater than 40%.
However, Reda, which deals with quantum dots, teaches quantum dot absorption properties are tuned by the choice of dot diameter.  Page 259, Sec. 1. Introduction.
Reda establishes the dot diameter is a result effective variable because Reda teaches the diameter is selected to tune the absorption threshold of the material.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 
(6)
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), as applied to claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20, above, and further in view of Xie et al., Nano Res, (2008), 1:457-464.
With respect to claims 3, 6 and 7, modified Lunt is silent as to whether the luminophore is one of the defined core/shell quantum dots.
However, Xie, which deals with quantum dots, teaches an InAs/InP/ZnSe core/shell/shell quantum dot is effective as an infrared emitter and has outstanding optical properties.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the quantum dots taught by Xie in the LSC taught by modified Lunt because Xie teaches they have outstanding optical properties, meaning the combination has a reasonable expectation of success.
Furthermore, regarding the absorption properties of the quantum dots, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 
(7)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), as applied to claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20, above, and further in view of Parce et al. (U.S. Publication No. 2012/0031486).
With respect to claims 6 and 7, modified Lunt is silent as to whether the quantum dots are CdSe/CdS core/shell quantum dots.
However, Parce, which deals with quantum dots for photovoltaic light concentrators, teaches CdSe/CdS core/shell quantum dots are suitable quantum dots for light scattering and wavelength shifting.  Abstract and Paragraph 42.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use CdSe/CdS core/shell quantum dots because Parce teaches these to be effective for light scattering and wavelength shifting, meaning the modification of Lunt in view of Parce has a reasonable expectation of success given that the quantum dots are used for the same purpose.
(8)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), as applied to claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20, above, and further in view of Ko et al. (U.S. Publication No. 2009/0151782).
claim 8, modified Lunt is silent as to whether the solar cell is a passivated contact Si cell.
However, Ko, which deals with solar cells, teaches a hetero-junction silicon solar cell comprising a passivated contact.  Figure 2 and Paragraph 41.  Ko teaches this solar cell is associated with minimized recombination of electrons and holes, making it possible to maximize efficiency.  Paragraph 13.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Ko’s solar cell in modified Lunt’s LSC because Ko teaches doing so is associated with maximized efficiency.
(9)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), as applied to claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20, above, and further in view of Murofushi et al. (U.S. Publication No. 2018/0337297).
With respect to claim 9, modified Lunt teaches the plurality of solar cells but fails to teach the interconnection material.
However, Murofushi, which deals with solar cells, teaches copper foil is an effective interconnector material.  Paragraph 124.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Lunt with Murofushi is the simple substitution of one known element for another to obtain predictable results.  Modified Lunt teaches a plurality of interconnected solar cells.  Murofushi teaches copper foil is an effective interconnection material.  Therefore, it would have been obvious to one ordinarily 
(10)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), as applied to claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20, above, and further in view of Bodan et al. (U.S. Publication No. 2014/0182656).
With respect to claim 11, modified Lunt teaches the filter but is silent as to whether it is a high-pass filter.
However, Bodan, which deals with waveguides, teaches a high-pass filter is associated with a waveguide to direct light energy of the appropriate wavelength into the corresponding PV.  Figures 3A-3C and Paragraphs 66 and 69.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a high-pass filter because Bodan teaches doing so directs light energy of the appropriate wavelength into the corresponding PV.  
(11)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), as applied to claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20, above, and further in view of del Ninno et al. (U.S. Publication No. 2014/0154769).
With respect to claim 13, modified Lunt teaches the filter comprising the stack of dielectric layers but is silent as to the presence of PTFE.  

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include PTFE in the dielectric stack because del Ninno teaches it performs a supporting substrate in that it is a flexible substrate material for a multi-layer optical filter.
(12)
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lunt, III et al. (U.S. Publication No. 2014/0283896) in view of Winston et al. (U.S. Publication No. 2012/0132278), as applied to claims 1, 2, 4, 5, 10, 12, 14-16, 19 and 20, above, and further in view of Ford et al. (U.S. Publication No. 2011/0226332).
With respect to claims 17 and 18, modified Lunt is silent as to whether the LSC meets the specific requirements of the claimed invention regarding the light coupling surface and placement of the solar cells relative thereto.
However, Ford, which deals with solar collectors, teaches a solar collector comprising a waveguide, wherein the waveguide comprises a light coupling surface configured to couple incident light with each of the plurality of photovoltaic cells comprising a first surface and a second surface, the first surface being larger than the second surface and the solar cells oriented such that the first surfaces are perpendicular to the light coupling surface of the waveguide layer.  Figure 9 and Paragraph 63.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the arrangement taught by Ford in the 
(13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796